CaSe: 1219-CV-OOl45-DAP DOC #Z 134-l Filed: 03/10/19 l Of 2. Page|D #Z 3359

UNITED STATES DISTRICT COURT
NORTHERN DIS'I'RICT OF OHIO
EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC CASE NO. 1:19-cv-145

Plaintiff, JUDGE DAN AARON POLSTER

MAGISTRATE JUDGE

)

)

)

)

v- )
) THoMAs M. PARKER
)
)
)
)

SOUTH UNIVERSITY OF OHIO, LhC et

 

 

al.,
Defendants.
DECLARATION OF WILLIAM A. TURBAY
William A. Turbay hereby declares under penalty of perjury that the following is
true and correct:

1. I am a resident of the State of Nevada.

2. I make the within declaration from my own personal knowledge, and I am
competent to so testify.

3. I am the Manager of Save the Art Institute of Las Vegas, Limited.

4. In early March 2019, Save the Art Institute of Las Vegas, Limited entered
into negotiations with the Receiver to acquire the Art Institute of Las Vegas (“Ai Las
Vegas”).

5. We are prepared to execute a Managed Service Agreement and a

Transaction Service Agreement along with an MOU with the Receiver for Ai Las Vegas.

CaSe: 1219-CV-OOl45-DAP DOC #Z 134-l Filed: 03/10/19 2 Of 2. Page|D #Z 3360

6. Pursuant to those negotiations, on March 7, 2019, l spoke with Timothy
Ballard, an agent of Ai Las Vegas’s landlord, Tech Park 6, LLC (“Tech Park"). It is my
understanding that Mr. Ballard is a principal at Buchanan Street Partners, lnc., which
owns Tech Park.

7. During my conversation with Mr. Ballard, I offered, on behalf of Save the
Art Institute of Las Vegas, Limited and assuming its deal with the Receiver is approved
by the Court, to assume Ai Las Vegas’s lease in full, pay the rent arrearage (excluding
interest, penalties, late fees, and attorney fees) over a 24-month period.

8. Pursuant to our discussions with Mr. Ballard, we were informed that our
interest in assuming the lease was not acceptable

9. Should the landlord be unwilling to allow Save the Art Institute of Las
Vegas, Limited to assume Ai Las Vegas’s lease or, in the altemative, to negotiate a new
lease agreement, then Save the Art Institute of Las Vegas, Limited cannot close any deal
with the Receiver to acquire Ai Las Vegas.

I declare under penalty of perjury that the foregoing is true and correct to the

best of my yi§mation, knowledge, and belief. Executed the gi day of March, 2019

M, Nevada. q

 

 

